TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 9, 2013



                                        NO. 03-11-00464-CR


                                       Glenn Smith, Appellant

                                                   v.

                                    The State of Texas, Appellee




              APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the district court is in all things affirmed; that the appellant pay all costs relating to this appeal;

and that this decision be certified below for observance.